Citation Nr: 0724371	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-20 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a respiratory disorder 
or a disorder of the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran has active service from April 1977 to April 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, in pertinent part denying service connection for 
a respiratory disorder or a disorder of the lungs.  

By an April 2004 submission the veteran requested Decision 
Review Officer (DRO) review of his claim being appealed, 
prior to Board adjudication.  38 C.F.R. § 3.2600 (2006).  DRO 
review was afforded the veteran, as documented in a May 2004 
statement of the case (SOC). 

The Board notes that the RO, in a January 2006 decision, 
granted the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.  The veteran then submitted a notice of disagreement 
with that decision in December 2006, but, after the RO issued 
a Statement of the Case (SOC) in May 2007, he did not submit 
a substantive appeal in response.  Thus, that issue is not 
currently before the Board for appellate consideration.  
38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).


FINDINGS OF FACT

A respiratory disorder or a disorder of the lungs did not 
develop in service, and is otherwise not causally related to 
service.


CONCLUSION OF LAW

A respiratory disorder or a disorder of the lungs was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claims was provided by a January 2003 letter, prior to the 
appealed March 2003 rating action.  Another letter in July 
2004 further afforded the veteran VCAA notice, followed by 
issuance of Supplemental Statements of the Case (SSOCs) in 
March 2007 and May 2007.  Even if VCAA notice is not complete 
until after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC 
or an SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the letters of January 2003 and July 2004, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claim.  The letters informed of the bases of review for the 
veteran's claim for service connection for a respiratory 
disorder or a disorder of the lungs.  Also by these letters, 
the veteran was requested to submit evidence he might have, 
in furtherance of his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the letters sent to the veteran requested that he 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.  VA and service records were obtained.  
Based on the veteran's report of treatment for a respiratory 
disorder or a disorder of the lungs, records were requested 
and obtained in February 2003 from Harborview Medical Center, 
in Seattle, Washington.  Social Security Administration 
records were obtained and associated with the claims folder 
in February 2007.  The veteran has not reported other sources 
of medical treatment, with none specifically reported for 
treatment for a respiratory disorder or a disorder of the 
lungs.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  The veteran requested the opportunity 
of a hearing before the undersigned Veterans Law Judge, 
elected a videoconference hearing, was duly notified of that 
hearing, and then failed to appear for that hearing, 
scheduled in July 2007.  There is no indication that the 
veteran expressed a further desire to address his claim that 
has not been fulfilled.  The Board notes in this regard that 
"[T]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
veteran has presented and appropriately authorized no avenues 
of evidentiary development which the RO has not pursued by 
appropriate query.  

There is evidence of record regarding current or past 
homelessness of the veteran, and thus the VA has a heightened 
duty to assist.  However, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  Here, the case presents no reasonable 
possibility that additional evidentiary requests would 
further the claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  

The Board must consider whether a VA examination is warranted 
to address the veteran's claimed respiratory disorder or 
disorder of the lungs and etiology as related to service.  
The Court of Appeals for Veterans Claims, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), recognized in 38 C.F.R. 
§ 3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination is warranted to address a claim for service 
connection.  The regulation provides, in pertinent part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2006).

The Board here finds that the second criterion, that the 
appellant "[e]stablishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period," is not 
met in this case.  The only evidence of record supporting the 
presence of a respiratory disorder or a disorder of the lungs 
in service or for years after service are the veteran's own 
allegations.  As discussed below, these allegations are of 
little credibility.  Accordingly, the Board finds that a VA 
examination is not required in this case.  38 C.F.R. 
§ 3.159(c)(4).  

By a May 2004 SOC, a March 2007 SSOC, and an May 2007 SSOC, 
the veteran was informed of evidence obtained in furtherance 
of his claim and evidence that may yet further his claim.  
These "post-decisional" documents issued subsequent to the 
issued VCAA notice letters meet the requirements for adequate 
VCAA notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  An April 2006 
letter from the RO included an attachment discussing the 
disability-rating and effective-date matters addressed in 
Dingess.  Moreover, since the claims for compensation are 
being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for a 
Respiratory Disorder or a Disorder of the Lungs 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The veteran contends in his July 2002 claim that he developed 
a breathing disorder and a bilateral lung disorder in 1978, 
with treatment at Moffett Field, California, as well as at 
the Harborview Hospital in Seattle, Washington.  He did not 
specify dates of treatment.  Service medical records are 
negative for any complaints, findings, treatment, or 
diagnosis of a respiratory disorder or a disorder of the 
lungs.  

The veteran contended in a February 2003 submission that 
records of treatment at Harborview Medical Center, in 
Seattle, Washington, would show lung damage.  Treatment 
records from Harborview Medical Center, obtained from the 
Social Security Administration, reflect that in September 
1999 the veteran was treated for assessed mild lung 
edema/injury pattern, and mild bibasilar atelectasis, with no 
focal disease.  This was contemporaneous with treatment for 
epidural abscess reportedly two weeks after the veteran was 
physically assaulted.  The records did not indicate a chronic 
disorder of the lungs.  

There are no medical records of a respiratory disorder or a 
disorder of the lungs either in service or currently.  The 
record of acute lung damage in September 1999 associated with 
physical trauma is the only indication in an obtained medical 
record of a respiratory disorder or a disorder of the lungs 
at any time.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau; Buchanan, supra.  Here, if the veteran 
had an ongoing respiratory condition from service to the 
present which was symptomatic, he would certainly be 
competent to report of those symptoms.  However, the Board 
does not believe that a respiratory disorder or a disorder of 
the lungs, as contrasted with symptoms of breathing or lung 
difficulties, is subject to lay diagnosis.  That is to say, 
the Board finds no basis for concluding that a lay person 
would be capable of discerning what disorder his difficulties 
with lungs or respiration (if present) represented, in the 
absence of specialized training.  The veteran has not 
established any specialized training for such qualifications.  

The Board has duly considered the veteran's contentions, 
recognizing his competence to make statements as evidence of 
symptoms of a respiratory disorder or a disorder of the 
lungs.  However, upon careful review of the claims folder, 
the Board finds the veteran's credibility as a witness to his 
alleged symptoms to be highly questionable.  The veteran's 
statements that he was treated in service, as well as post 
service at Harborview Medical Center, as evidence of a 
respiratory disorder or a disorder of the lungs related to 
service, are not supported by medical records obtained.  
These records do not even reflect a reported history of 
breathing difficulties or any respiratory or lung symptom in 
service.  The Harborview Medical Center records reflect that 
lung damage sustain in September 1999 was associated with 
acute trauma, with no indication of a condition continuing 
from almost two decades prior in service. 

In addition, in an October to November of 1998 
hospitalization at that facility, the veteran admitted to a 
history of living on Social Security disability checks 
obtained by malingering and/or misrepresenting psychiatric 
symptoms or history.  Thus, the veteran's trustworthiness is 
brought into question.  Obtaining Social Security benefits by 
falsely representing illness shows a history self-interested 
misrepresentations motivated by a desire for monetary gain.  
Based upon this impeaching evidence, the Board judges there 
to be little credibility to the veteran's statements 
regarding a current a respiratory disorder or a disorder of 
the lungs, or the presence of one in service.  See Caluza v. 
Brown, 7Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (credibility may be impeached by showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  


In light of the minimal weight to be afforded the veteran's 
contentions, owing largely to their negligible remaining 
credibility, these contentions are outweighed by absence of 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of current disability, disease or injury in service, 
and a causal nexus between the two.  The preponderance of the 
evidence is thus against the claim for service connection for 
a respiratory disorder or a disorder of the lungs, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a respiratory disorder or a disorder 
of the lungs is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


